Graves, J:
From about the last of April or first of May, 1873, dur*317ing the season, defendant in error ran a shingle mill, and he sued plaintiffs in error for his services and got judgment, and they asked to have it reversed for rulings at the. trial. He claimed that he worked the mill under an express contract made the last of April with the plaintiffs in error,, who were partners, or appeared to be such, and that he thus contracted through Briggs alone, who told him they were in partnership, and upon which statement he relied. Bobinson and Briggs denied that they were partners at the time in question, and insisted that the former partnership, connection between them was dissolved on the 21st of December, 1872, and that Worden had notice the partnership was not subsisting. Briggs also denied that he told Worden the partnership with Bobinson was existing, and denied that he assumed to contract otherwise than in his individual character. Much evidence was adduced to prove and disprove the existence of the partnership in April, and prior and subsequent thereto, and in regard to publicity and notice of dissolution, and to affect Worden with notice that there was no partnership and that Briggs was going on alone. As tending to show such notice, plaintiffs in error offered in evidence a series of reports, beginning very early in May, 1873, and extending into October, made under oath by one Hayes to the boom company, and purporting to show the scalage of the logs at the shingle mill, and in which reports the mill was described as the “A. W. Briggs” mill, and not as one being run by a firm. Prior to December, 1872, it had been run by A. W. Briggs & Co., and which firm was then composed of plaintiffs in error. This offer of proof was accompanied by a further offer to prove that Hayes in making these reports acted as Worden’s agent. The court sustained an objection to the offer. Evidence was subsequently given tending to show that Hayes was employed by Worden to make these reports, and was in his service in making them, but that the object of making them was to enable Briggs (not plaintiffs in error) to settle with the boom company for boom charges. In the same con*318nection there was evidence tending to show that the scaling and .making returns was part of the running expenses of the mill, and that the business of the scaler was to dog the logs, haul them in, scale them, and make returns to the boom company. After this and some further testimony, plaintiffs in error again offered the scaler’s reports, and they were again «excluded on objection.
This rejected evidence was not strong, and was open to an interpretation by the jury which would leave it without any force whatever. At the same time, it was susceptible in its nature, and under the actual circumstances, of a construction and application to help somewhat the side of the ease occupied by plaintiffs in error, and we cannot assume the jury would' have given it one construction or application rather than another. It was susceptible of a tendency or bearing in some degree to show that Worden had notice, or was aware that the mill business was carried on on Brigg’s individual account, and not by or on account of the former firm; and according to one construction of it, it had some tendency to corroborate the testimony of Briggs and Bobinson, and detract from the credit of that given by Worden. It may be that the mill bore the name “A. W. Briggs,” .and that the reports had been made out in the same way when Bobinson was confessedly a partner, and before Worden began to run the mill; but all this would be for the jury to settle, and not for the court on an offer of proof. No satisfactory reason is perceived to justify the refusal to receive and submit the evidence to the jury for their construction and use, and in view of the peculiarities of the «case it is quite impossible to say as matter of law that its rejection ivas not prejudicial. As the record is constituted, it is not prudent to discuss the other .points, and it is more than probable the facts will not appear again as now. For the error mentioned, the judgment should be reversed, with costs, and a new trial ordered.
The other Justices concurred.